DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the amendment to the original application. This action is Final. Claims 1-20 are pending and have been examined.  
Response to Amendments
In the reply filed 12/13/2021, claims 1–4, 10–14 and 16 were amended. Accordingly, claims 1 – 20 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 1 – 20 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
Examiner respectfully disagrees with applicant’s arguments that prior art does not teach, training a machine learning model based on interactions of a subset of users with a set of randomly ranked cohorts. Clark [0023] teaches, “In this example, the question answering (QA) system 200 is divided into a training pipeline 210 and a runtime pipeline 212.  The training pipeline is used to train the system and build machine learning (ML) models 214.  The ML models 214 are then used in the runtime pipeline 212.  To train the QA system 200, questions referred to as input cases 216 are applied to a question analysis block 218.  During question analysis the system attempts to understand what the question is asking and performs the initial analyses that determine how the question will be processed by the rest of the system.  After question analysis, the system passes the question to the candidate generator 220.  In the candidate generator 220, a search is performed to find as much potentially answer-bearing content as possible.  Techniques appropriate to the kind of search results are applied to the search results to generate candidate answers.  Search results from the candidate generator 220 are passed to the evidence retrieval block 222.  To better evaluate each candidate answer, the system gathers additional supporting evidence.  This evidence is passed to the answer scoring block 224.  In the answer scoring block 224 the bulk of the deep content analysis is performed.  Scoring algorithms determine the degree of certainty that retrieved evidence supports the candidate answers.  The QA system may include many different components, or scorers, that consider different dimensions of the evidence and produce a score that corresponds to how well evidence supports a candidate answer for a given question.  After answer scoring is the final merger block 226.  The goal of final merging is to evaluate the hundreds of hypotheses based on potentially hundreds of thousands of scores to identify the single best-supported hypothesis given the evidence and to estimate its confidence, which is the likelihood it is correct.  After answer scoring the ML models are created.  The ML models 214 assign weights to the systems various analysis programs according to how well they predict correct answers for the case.” Here, the machine learning model is similarly trained using ranked/scored user candidate answers. Therefore, examiner is not persuaded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1 – 12) and non-transitory computer readable storage media (claims 13 – 20) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “Certain method of organizing human activity” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of cohort definition criteria, which falls within the abstract idea of a mental process and mathematical concept. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: A computer-implemented method comprising: storing cohort definition criteria (data structure/math concept) for each cohort of a plurality of cohorts; for a particular user and for each cohort of the identifying (mentally?) a plurality of content items based on the cohort definition criteria of said each cohort; using a machine-learned model (using off the shelf tool) to generate a score of said each cohort; based on the score generated (insignificant extra-solution data gathering; data provided by a ML model) for each cohort of the plurality of cohorts, generating a ranking (mentally ranking?) of the plurality of cohorts; based on the ranking, causing the plurality of content items of each cohort of the plurality of cohorts to be displayed concurrently on a computing device of the particular user; wherein the method is performed by one or more computing devices (using computer as a generic tool).
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to using a machine-learned model to generate a score of said each cohort (claims 1 and 13). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to using a machine-learned model to generate a score of said each cohort, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/ Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
§ 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

The dependent claims 2 – 12 and 14 – 20 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of organizing human activities, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al., U.S. Patent Application Publication No. 2016/0078355 (Hereinafter “Clark”), and further in view of Hao et al., U.S. Patent Application Publication No. 2017/0316071 (Hereinafter “Hao”).
Regarding claim 1, Clark teaches, a computer-implemented method comprising:
storing cohort definition criteria for each cohort of a plurality of cohorts (Clark [0042]: The disclosure and claims are directed to a cohort analysis mechanism that uses cohort analysis in a question answering system.  The cohort analysis mechanism identifies cohorts for an entity of the question, extracts data from the cohorts, combines and ranks answers from the cohorts, gathers evidence and then answers the question with the gathered evidence.);
for a particular user and for each cohort of the plurality of cohorts: identifying a plurality of content items based on the cohort definition criteria of said each cohort (Clark [0006]: The cohort analysis mechanism identifies cohorts for an entity of the question and extracts relevant data concerning the cohorts.);
training a machine learning model based on interactions of a subset of users with a set of randomly ranked cohorts (Clark [0023]: In this example, the question answering (QA) system 200 is divided into a training pipeline 210 and a runtime pipeline 212.  The training pipeline is used to train the system and build machine learning (ML) models 214.  The ML models 214 are then used in the runtime pipeline 212.  To train the QA system 200, questions referred to as input cases 216 are applied to a question analysis block 218.  During question analysis the system attempts to understand what the question is asking and performs the initial analyses that determine how the question will be processed by the rest of the system.  After question analysis, the system passes the question to the candidate generator 220.  In the search results to generate candidate answers.  Search results from the candidate generator 220 are passed to the evidence retrieval block 222.  To better evaluate each candidate answer, the system gathers additional supporting evidence.  This evidence is passed to the answer scoring block 224.  In the answer scoring block 224 the bulk of the deep content analysis is performed.  Scoring algorithms determine the degree of certainty that retrieved evidence supports the candidate answers.  The QA system may include many different components, or scorers, that consider different dimensions of the evidence and produce a score that corresponds to how well evidence supports a candidate answer for a given question.  After answer scoring is the final merger block 226.  The goal of final merging is to evaluate the hundreds of hypotheses based on potentially hundreds of thousands of scores to identify the single best-supported hypothesis given the evidence and to estimate its confidence, which is the likelihood it is correct.  After answer scoring the ML models are created.  The ML models 214 assign weights to the systems various analysis programs according to how well they predict correct answers for the case.);
using the machine learning model to generate a score of said each cohort; based on the score generated for each cohort of the plurality of cohorts, generating a ranking of the plurality of cohorts (Clark [0015]: The cohort analysis mechanism aggregates the relevant information for evidence scoring and answer scoring to answer a question posed to the question answering system.  The aggregating of the data includes combining and ranking answers from the cohorts, gathering evidence and then answering the question with the gathered evidence.” Here, the scores are generated using the machine learning cohort analysis and ranked accordingly based on the scoring and analysis.);
based on the ranking, causing the plurality of content items of each cohort of the plurality of cohorts to be displayed concurrently on a computing device of the particular user; wherein the method is performed by one or more computing devices. However, Hao [Abstract] teaches, “Visually interactive identification of a cohort of similar data objects is disclosed.  One example is a system including a data processor to access a plurality of data objects, each data object comprising a plurality of numerical components, where each component represents a data feature of a plurality of data features, and to identify, for each data feature, a feature distribution of the numerical components.  A selector selects a sub-plurality of the data features of a query object, where a given data feature is selected if the component representing the given data feature is a peak for the feature distribution.  An evaluator determines a similarity measure based on the sub-plurality of the data features.  An interaction processor iteratively processes selection of a sub-plurality of the data features based on domain knowledge, and identifies, based on the similarity measures, a cohort of data objects similar to the query object.” Here, the plurality of data features are similar to the plurality of the content items displayed to the user. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Clark et al. to the Hao’s system by adding the feature of displaying data content ranking. Ordinary skilled artisan would have been motivated to do so to provide Clark’s system with enhanced data ranking. (See Hao [Abstract], [0064]). In addition, the references (Clark and Hao) teach features that are analogous art and they are directed to the same field of endeavor, such as data cohorts. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the computer-implemented method of claim 1, wherein using the machine learning model to generate the score of said each cohort comprises calculating the score of said cohort with respect to the particular user based upon at least one of user features of the particular user, cohort features of said cohort, cross user-cohort features of the particular user and said cohort, defined user intents that represent identified user intentions for a user session, or latent intents (Clark [0023]: “This evidence is passed to the answer scoring block 224.  In the answer scoring block 224 the bulk of the deep content analysis is performed.  Scoring algorithms determine the degree of certainty that retrieved evidence supports the candidate answers.  The QA system may include many different components, or scorers, that consider different dimensions of the evidence and produce a score that corresponds to how well evidence supports a candidate answer for a given question.  After answer scoring is the final merger block 226.  The goal of final merging is to evaluate the hundreds of hypotheses based on potentially hundreds of thousands of scores to identify the single best-supported hypothesis given the evidence and to estimate its confidence, which is the likelihood it is correct.  After answer scoring the ML models are created.  The ML models 214 assign weights to the systems various analysis programs according to how well they predict correct answers for the case.” Here, the scoring is similarly calculated using answer weights / features.).
Regarding claim 3, the computer-implemented method of claim 2, wherein the latent intents represent hidden intentions of a plurality of users based upon historical user interaction data related to interacting with the content items within the plurality of cohorts, wherein the historical user interaction data comprises a metric that indicates that a user clicked on a selected one of the content items (Clark [0034]: Referring now to FIG. 6, a flow diagram shows a method 600 for using cohort analysis to answer a question in a question  cohort analysis mechanism as described above.  First process the medical history for a patient (step 610).  Use cohort analysis and the steps of method 500 to perform cohort analysis (step 620).  Then predict an answer to the input case based on the cohort analysis (step 630).  The method is then done.).
Regarding claim 4, the computer-implemented method of claim 2, wherein training the machine learning model comprises: 
using interactions comprising historical user data that includes selections by a subset of users in response to being presented with content items within the plurality of cohorts displayed concurrently in a randomly ranked order to derive estimated regression coefficients for the machine learning model; determining latent intents using a second model and the estimated regression coefficients; re-estimating the regression coefficients using the machine learning model and the latent intents; determining that differences between the estimated regression coefficients and the re-estimated regression coefficients are below thresholds; and storing the re-estimated regression coefficients and the latent intents in memory for later use in the machine learning model (Clark [0023]: In this example, the question answering (QA) system 200 is divided into a training pipeline 210 and a runtime pipeline 212.  The training pipeline is used to train the system and build machine learning (ML) models 214.  The ML models 214 are then used in the runtime pipeline 212.  To train the QA system 200, questions referred to as input cases 216 are applied to a question analysis block 218. During question analysis the system attempts to understand what the question is asking and performs the initial analyses that determine how the question will be processed by the rest of the system.  After question analysis, the system passes the question to the candidate generator 220.  In the candidate generator 220, a search is performed to find as much potentially answer-bearing content as possible.  Techniques appropriate to the kind of search results are applied to the search results to generate candidate answers.  Search results from the candidate generator 220 are passed to the evidence retrieval block 222.  To better evaluate each candidate answer, the system gathers additional supporting evidence.  This evidence is passed to the answer scoring block 224.  In the answer scoring block 224 the bulk of the deep content analysis is performed.  Scoring algorithms determine the degree of certainty that retrieved evidence supports the candidate answers.  The QA system may include many different components, or scorers, that consider different dimensions of the evidence and produce a score that corresponds to how well evidence supports a candidate answer for a given question.  After answer scoring is the final merger block 226.  The goal of final merging is to evaluate the hundreds of hypotheses based on potentially hundreds of thousands of scores to identify the single best-supported hypothesis given the evidence and to estimate its confidence, which is the likelihood it is correct.  After answer scoring the ML models are created.  The ML models 214 assign weights to the systems various analysis programs according to how well they predict correct answers for the case.).
Regarding claim 5, the computer-implemented method of Claim 2, wherein the user features of the particular user comprise at least one of user profile attributes, historical user interaction data, a number of user invitations received by the particular user, a number of connections for the particular user, or user interactions related to job seeking (Clark [0028]: “Confidence in cohort attributes is a direct result of statistical analysis of the cohesion of values for the cohort.  The confidence for an answer is the statistical likelihood that the most frequent value for that attribute is correct given the size of the cohort and the number of cases in the cohort with the same value.” Here, the user features are based on cohort attributes.).
Regarding claim 6, the computer-implemented method of Claim 2, wherein the cohort feature of said cohort comprise at least one of a cohort type, content item-based rankings for content items within said cohort, or random-effect coefficients of said cohort (Clark [0028]: “For example, common answers are combined and ranked according to occurrence in the data.  The ranking can then be used to gather the statistically most significant evidence to answer the question and give a confidence score for the answer.  The answers can be scored by a confidence in the answer. Confidence in cohort attributes is a direct result of statistical analysis of the cohesion of values for the cohort.  The confidence for an answer is the statistical likelihood that the most frequent value for that attribute is correct given the size of the cohort and the number of cases in the cohort with the same value.” Here, the cohort features are ranked based on content occurences.).
Regarding claim 7, the computer-implemented method of Claim 2, wherein the user-cohort features of the particular user and said cohort comprise at least one of a said cohort-specific impression metrics, and degrees of relations between the particular user and user profile-based content items within said cohort (Hao [0102]: Examples of the disclosure provide a generalized system for visually interactive identification of a cohort of data objects similar to a query object based on domain knowledge.  The generalized system provides a visually-guided interactive approach for searching similar data objects (nearest neighbors, cohort) in a high dimensional space, and enables dynamic integration of domain knowledge (i.e., through an iterative interaction with a domain expert) into the search and ranking process, thus limiting the search space and computation to only those that are interesting to domain experts.  The generalized system allows an end user to interactively explore interesting dimension from a high-dimensional dataset.).
Regarding claim 8, the computer-implemented method of Claim 1, wherein the plurality of cohorts comprise one or more cohort types comprising a people-you-may-know cohort type, a hashtag cohort type, or a series cohort type (Clark [0026]: The determination to use cohort analysis may depend on the type of question and the type of data available to the system.  For example, cohort analysis may be attempted for questions of a specific type where sufficient data is available.  For example, data in the corpus may be determined to be sufficient where there are cohorts in the corpus with at least 90% of the attributes identified in the input case or where the most critical attributes are in the cohort regardless of the total percentage of attributes.).
Regarding claim 9, the computer-implemented method of Claim 8, wherein the people-you-may-know cohort type comprises at least one of a people-you-may-know that have a similar job title, people-you-may-know went to the same school, people-you-may-know that work at the same company, and people-you-may-know that are in your industry (Clark [0027]: Entities for which cohort analysis could be applied may include patients, people in general, animals, computer components, etc. Identifying cohorts entails finding entities in the corpus of data available to the QA system that are similar to the one in the input case.).
Regarding claim 10, the computer-implemented method of Claim 1, wherein the machine learning model incorporates calculated content item based scores that represent one or more desired objectives, wherein the one or more desired objectives comprise increasing click-through rate, increasing a number of connections, increasing a number of hashtags followed, or increasing a number of subscriptions (Hao [0064]: For example, a domain expert may interactively adjust the threshold to increase or decrease the number of data objects in the cohort.  In some examples, increasing the Euclidean distance increases the number of data objects in the cohort, whereas decreasing the Euclidean distance decreases the number of data objects in the cohort.  The nearest neighbors identified in the cohort may be ranked based on the component scores.).
Regarding claim 11, the computer-implemented method of Claim 1, wherein the machine learning model incorporates an affinity score for an observable user intent of increasing a number of connections for the particular user (Hao [0063]: In some examples, the interaction processor 114 may identify, based on the similarity measures, a cohort of data objects similar to the query object.  Generally, a cohort is a collection of data objects that are close to the query object with respect to a given data feature.  In some examples, the interaction processor 114 may rank the data objects of the plurality of data objects 102 based on the Euclidean distance distributions for the given data feature, and select the top-k data objects as the sub-plurality of the plurality of data objects.  In some examples, selector 110 may select the sub-plurality of the plurality of data objects based on a threshold score.).
Regarding claim 12, the computer-implemented method of Claim 1, wherein the machine learning model incorporates an affinity score for an observable user intent of increasing an amount of content items consumed by the particular user  (Hao [0064]: For example, a domain expert may interactively adjust the threshold to increase or decrease the number of data objects in the cohort.  In some examples, increasing the Euclidean distance increases the number of data objects in the cohort, whereas decreasing the Euclidean distance decreases the number of data objects in the cohort.  The nearest neighbors identified in the cohort may be ranked based on the component scores.).
Regarding claim 13, Clark teaches, a computer program product comprising:
one or more non-transitory computer-readable storage media comprising instructions which, when executed by one or more processors, cause (Clark [0019]: Processor 110 may be constructed from one or more microprocessors and/or integrated circuits.  Processor 110 executes program instructions stored in main memory 120.  Main memory 120 stores programs and data that processor 110 may access.  When computer system 100 starts up, processor 110 initially executes the program instructions that make up operating system 122.):
storing cohort definition criteria for each cohort of a plurality of cohorts (Clark [0042]: The disclosure and claims are directed to a cohort analysis mechanism that uses cohort analysis in a question answering system.  The cohort analysis mechanism identifies cohorts for an entity of the question, extracts data from the cohorts, combines and ranks answers from the cohorts, gathers evidence and then answers the question with the gathered evidence.);
for a particular user and for each cohort of the plurality of cohorts: identifying a plurality of content items based on the cohort definition criteria of said each cohort (Clark [0006]: The cohort analysis mechanism identifies cohorts for an entity of the question and extracts relevant data concerning the cohorts.);
training a machine learning model based on interactions of a subset of users with a set of randomly ranked cohorts (Clark [0023]: In this example, the question answering (QA) system 200 is divided into a training pipeline 210 and a runtime pipeline 212.  The training pipeline is used to train the system and build machine learning (ML) models 214.  The ML models 214 are then used in the runtime pipeline 212.  To train the QA system 200, questions referred to as input cases 216 are applied to a question analysis block 218.  During question analysis the system attempts to understand what the question is asking and performs the initial analyses that determine how the question will be processed by the rest of the system.  After search results to generate candidate answers.  Search results from the candidate generator 220 are passed to the evidence retrieval block 222.  To better evaluate each candidate answer, the system gathers additional supporting evidence.  This evidence is passed to the answer scoring block 224.  In the answer scoring block 224 the bulk of the deep content analysis is performed.  Scoring algorithms determine the degree of certainty that retrieved evidence supports the candidate answers.  The QA system may include many different components, or scorers, that consider different dimensions of the evidence and produce a score that corresponds to how well evidence supports a candidate answer for a given question.  After answer scoring is the final merger block 226.  The goal of final merging is to evaluate the hundreds of hypotheses based on potentially hundreds of thousands of scores to identify the single best-supported hypothesis given the evidence and to estimate its confidence, which is the likelihood it is correct.  After answer scoring the ML models are created.  The ML models 214 assign weights to the systems various analysis programs according to how well they predict correct answers for the case.);
using the machine learning model to generate a score of said each cohort; based on the score generated for each cohort of the plurality of cohorts, generating a ranking of the plurality of cohorts (Clark [0015]: The cohort analysis mechanism aggregates the relevant information for evidence scoring and answer scoring to answer a question posed to the question answering system.  The aggregating of the data includes combining and ranking answers from the cohorts, gathering evidence and then answering the question with the gathered evidence.);
based on the ranking, causing the plurality of content items of each cohort of the plurality of cohorts to be displayed concurrently on a computing device of the particular user. However, Hao [Abstract] teaches, “Visually interactive identification of a cohort of similar data objects is disclosed.  One example is a system including a data processor to access a plurality of data objects, each data object comprising a plurality of numerical components, where each component represents a data feature of a plurality of data features, and to identify, for each data feature, a feature distribution of the numerical components.  A selector selects a sub-plurality of the data features of a query object, where a given data feature is selected if the component representing the given data feature is a peak for the feature distribution.  An evaluator determines a similarity measure based on the sub-plurality of the data features.  An interaction processor iteratively processes selection of a sub-plurality of the data features based on domain knowledge, and identifies, based on the similarity measures, a cohort of data objects similar to the query object.” Here, the plurality of data features are similar to the plurality of the content items displayed to the user. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Clark et al. to the Hao’s system by adding the feature of displaying data content. Ordinary skilled artisan would have been motivated to do so to provide Clark’s system with enhanced data ranking. (See Hao [Abstract], [0064]). In addition, the references (Clark and Hao) teach features that are analogous art and they are directed to the same field of endeavor, such as data cohorts. This close relation suggests a high expectation of success when combined.
Regarding claim 14, the computer program product of claim 13, wherein using the machine learning model to generate the score of said each cohort comprises calculating the score of said cohort with respect to the particular user based upon at least one of user features of the particular user, cohort features of said cohort, cross user-cohort features of the particular user and said cohort, defined user intents that represent identified user intentions for a user session, or latent intents (Clark [0023]: “This evidence is passed to the answer scoring block 224.  In the answer scoring block 224 the bulk of the deep content analysis is performed.  Scoring algorithms determine the degree of certainty that retrieved evidence supports the candidate answers.  The QA system may include many different components, or scorers, that consider different dimensions of the evidence and produce a score that corresponds to how well evidence supports a candidate answer for a given question.  After answer scoring is the final merger block 226.  The goal of final merging is to evaluate the hundreds of hypotheses based on potentially hundreds of thousands of scores to identify the single best-supported hypothesis given the evidence and to estimate its confidence, which is the likelihood it is correct.  After answer scoring the ML models are created.  The ML models 214 assign weights to the systems various analysis programs according to how well they predict correct answers for the case.” Here, the scoring is similarly calculated using answer weights / features.)..
Regarding claim 15, the computer program product of Claim 14, wherein the latent intents represent hidden intentions of a plurality of users based upon historical user interaction data related to interacting with the content items within the plurality of cohorts (Clark [0034]: Referring now to FIG. 6, a flow diagram shows a method 600 for using cohort analysis to answer a question in a question answering system.  The steps of method 600 are preferably performed by the cohort analysis mechanism as described above.  First process the medical history for a patient (step 610).  Use cohort analysis and the steps of method 500 to perform cohort analysis (step 620).  Then predict an answer to the input case based on the cohort analysis (step 630).  The method is then done.).
Regarding claim 16, the computer program product of Claim 14, wherein the instructions for training the machine learning model comprise further instructions which, when executed by the one or more processors, cause:
using interactions comprising historical user data that includes selections by a subset of users in response to being presented with content items within the plurality of cohorts displayed concurrently in a randomly ranked order to derive estimated regression coefficients for the machine learning model; determining latent intents using a second model and the estimated regression coefficients; re-estimating the regression coefficients using the machine-learning model and the latent intents; determining that differences between the estimated regression coefficients and the re-estimated regression coefficients are below thresholds; and storing the re-estimated regression coefficients and the latent intents in memory for later use in the machine learning model (Clark [0023]: In this example, the question answering (QA) system 200 is divided into a training pipeline 210 and a runtime pipeline 212.  The training pipeline is used to train the system and build machine learning (ML) models 214.  The ML models 214 are then used in the runtime pipeline 212.  To train the QA system 200, questions referred to as input cases 216 are applied to a question analysis block 218. During question analysis the system attempts to understand what the question is asking and performs the initial analyses that determine how the question will be processed by the rest of the system.  After question analysis, the system passes the question to the candidate generator 220.  In the candidate generator 220, a search is performed to find as much potentially answer-bearing content as possible.  Techniques appropriate to the kind of search results are search results to generate candidate answers.  Search results from the candidate generator 220 are passed to the evidence retrieval block 222.  To better evaluate each candidate answer, the system gathers additional supporting evidence.  This evidence is passed to the answer scoring block 224.  In the answer scoring block 224 the bulk of the deep content analysis is performed.  Scoring algorithms determine the degree of certainty that retrieved evidence supports the candidate answers.  The QA system may include many different components, or scorers, that consider different dimensions of the evidence and produce a score that corresponds to how well evidence supports a candidate answer for a given question.  After answer scoring is the final merger block 226.  The goal of final merging is to evaluate the hundreds of hypotheses based on potentially hundreds of thousands of scores to identify the single best-supported hypothesis given the evidence and to estimate its confidence, which is the likelihood it is correct.  After answer scoring the ML models are created.  The ML models 214 assign weights to the systems various analysis programs according to how well they predict correct answers for the case.).
Regarding claim 17, the computer program product of Claim 14, wherein the user features of the particular user comprise at least one of user profile attributes, historical user interaction data, a number of user invitations received by the particular user, a number of connections for the particular user, or user interactions related to job seeking (Clark [0028]: “Confidence in cohort attributes is a direct result of statistical analysis of the cohesion of values for the cohort.  The confidence for an answer is the statistical likelihood that the most frequent value for that attribute is correct given the size of the cohort and the number of cases in the cohort with the same value.” Here, the user features are based on cohort attributes.).
Regarding claim 18, the computer program product of Claim 14, wherein the cohort feature of said cohort comprise at least one of a cohort type, content item-based rankings for content items within said cohort, or random-effect coefficients of said cohort (Clark [0028]: “For example, common answers are combined and ranked according to occurrence in the data.  The ranking can then be used to gather the statistically most significant evidence to answer the question and give a confidence score for the answer.  The answers can be scored by a confidence in the answer. Confidence in cohort attributes is a direct result of statistical analysis of the cohesion of values for the cohort.  The confidence for an answer is the statistical likelihood that the most frequent value for that attribute is correct given the size of the cohort and the number of cases in the cohort with the same value.” Here, the cohort features are ranked based on content occurences.).
Regarding claim 19, the computer program product of Claim 14, wherein the user-cohort features of the particular user and said cohort comprise at least one of a said cohort-specific impression metrics, and degrees of relations between the particular user and user profile-based content items within said cohort (Hao [0102]: Examples of the disclosure provide a generalized system for visually interactive identification of a cohort of data objects similar to a query object based on domain knowledge.  The generalized system provides a visually-guided interactive approach for searching similar data objects (nearest neighbors, cohort) in a high dimensional space, and enables dynamic integration of domain knowledge (i.e., through an iterative interaction with a domain expert) into the search and ranking process, thus limiting the search space and computation to only those that are interesting to domain experts.  The generalized system allows an end user to interactively explore interesting dimension from a high-dimensional dataset.).
Regarding claim 20, the computer program product of Claim 13, wherein the plurality of cohorts comprise one or more cohort types comprising a people-you-may-know cohort type, a hashtag cohort type, or a series cohort type  (Clark [0026]: The determination to use cohort analysis may depend on the type of question and the type of data available to the system.  For example, cohort analysis may be attempted for questions of a specific type where sufficient data is available.  For example, data in the corpus may be determined to be sufficient where there are cohorts in the corpus with at least 90% of the attributes identified in the input case or where the most critical attributes are in the cohort regardless of the total percentage of attributes.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Pyati, US 2019/0311301, Dynamically Generated Machine learning models
Glass, US 2014/0280550, Method and System for measuring user engagement from stream depth

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/SYED H HASAN/Primary Examiner, Art Unit 2154